  Case 20-80285       Doc 70     Filed 04/21/20 Entered 04/21/20 12:19:48          Desc Main
                                   Document     Page 1 of 1

                         UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                  PEORIA DIVISION

In re:                                          )
                                                )
         FIFTH DAY RESTAURANTS, LLC,            )           Case No. 20-80285
                                                )              Chapter 11
                                      Debtor.   )


                          NOTICE OF CANCELLATION OF
                      CHAPTER 11 § 341 MEETING OF CREDITORS


         The Chapter 11 telephonic Meeting of Creditors in this case scheduled for Wednesday,

April 22, 2020, at 10:00 A.M., is cancelled.



         Date: April 21, 2020                             NANCY J. GARGULA
                                                          United States Trustee

                                                          /s/ Sabrina M. Petesch

                                                          Sabrina M. Petesch
                                                          Attorney for U. S. Trustee



Office of the United States Trustee
United States Department of Justice
401 Main Street, Suite 1100
Peoria, IL 61602
(309) 671-7854 x 228
